Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 21, 2018

The Court of Appeals hereby passes the following order:

A18A1585. KEALY WILLIAMS v. THE STATE.

       In May 2011, Kealy Williams was convicted of several offenses, including
malice murder, and was sentenced to life imprisonment. On February 27, 2018, he
filed a notice of appeal to this Court, in which he appears to challenge various rulings
by the trial court.
       Under our Constitution, however, the Supreme Court has appellate jurisdiction
over “[a]ll cases in which a sentence of death was imposed or could be imposed.” See
Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of malice murder, jurisdiction is proper in the Supreme Court.
See OCGA § 16-5-1 (e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012)
(Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524, 524 (1) (322
SE2d 711) (1984) (directing this Court to transfer “all cases in which either a
sentence of death or of life imprisonment has been imposed upon conviction of
murder”).     Accordingly, Williams’s appeal is hereby TRANSFERRED to the
Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                           05/21/2018
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                          , Clerk.